The opinion of the court was delivered by
Harvey, J.:
Plaintiff has appealed from the ruling of the trial court sustaining defendant’s motion for judgment on the petition and opening statement of counsel for plaintiff.
The petition and opening statement may be summarized as follows: Plaintiff is fifty-three years of age. Defendant is his mother and is about eighty years of age. Plaintiff’s father died when plaintiff was about six months old. He and his mother have always lived together until shortly before this action was brought. In 1911, with their joint funds, they purchased certain described vacant lots in ■Kansas City. The title was taken in the mother’s name. About ten years later the lots were improved with their joint funds by the construction of a residence thereon, which since that time has been their home. Plaintiff has been employed for several years and from his earnings has assisted in maintaining the home and has given his mother money to pay the taxes thereon. Plaintiff married three or four- years ago. Shortly before this action was filed defendant left the home (the inference being because of domestic discord) and brought in the city court an action against this plaintiff for peaceable entry and forcible detainer of the premises.
This action was to enjoin defendant from prosecuting the forcible detainer action in the city court and to quiet plaintiff’s title to the real property involved. The trial court was of the opinion the petition and opening statement did not set forth grounds for the relief sought. We agree with this view.
The judgment of the trial court is affirmed.